*125Order, Supreme Court, New York County (Bruce Allen, J.), entered October 25, 1999, which granted petitioner attorneys application pursuant to CPLR article 78 to vacate a summary criminal contempt order issued against him by respondent Judge to the extent of vacating the 10-day imprisonment imposed as punishment for the contempt, unanimously affirmed, without costs.
The summary contempt adjudication was justified by petitioner’s clear disrespect for respondent in open court and in her immediate view and presence (Judiciary Law § 750 [A] [1]; § 751 [1]; § 755; 22 NYCRR 604.2 [a] [1]; see, Matter ofBrostoff v Berkman, 79 NY2d 938 [affg 170 AD2d 364], cert denied 506 US 861; Matter of Kunstler v Galligan, 168 AJ)2d 146, affd 79 NY2d 775). The circumstances did not warrant that respondent refer the matter to another Judge (see, Taylor v Hayes, 418 US 488, 501; Matter of Katz v Murtagh, 28 NY2d 234, 239). Vacatur of the jail term was a proper exercise of discretion (cf., 22 NYCRR 604.2 [c]). Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.